DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2021 has been entered.
Response to Arguments
Applicant has argued that the present invention utilizes the dynamic pressure produced by the freestream flowing over the skin of the aircraft to control the portion of air discharged to the exterior and interior of the aircraft from the duct in contrast to the Kastell et al. (US 2011/0300786 A1) reference which discloses an accumulator and air scoop control the airflow (Kastell [0027]) and that therefore the rejection should be withdrawn. However, examiner notes that in paragraph [0027] Kastell states “The air flow through the ventilation line 22 is controlled substantially by the accumulator 28 as well as by the design of the inlet openings into the air scoop 30” and that therefore the proportions of air flowing though the outlet and the orifice are still passively changed by the dynamic pressure at the outlet while the accumulator and air scoop result in a higher proportion than a simple orifice. Examiner notes that the accumulator and air scoop are passive and that the proportions of air discharged through the orifice and the outlet are influenced by the upstream air pressure, the shape of the accumulator and air scoop, and the dynamic pressure at the outlet.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 6, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kastell et al. (US 2011/0300786 A1).
Regarding claim 1, Kastell discloses an air duct (Kastell 16) comprising an inlet (Kastell [0023]) receiving a flow of air carrying heat extracted from an air-cooled device (Kastell [0023]). Examiner notes that the air-cooled device in the ram air channel is not shown however the invention shown vents to the exterior of the aircraft at an exhaust outlet (Kastell 18) and therefore inherently the air flowing through the air duct’s inlet must have already passed through the air-cooled device. Kastell further discloses an exhaust outlet (Kastell 18) that discharges some of the air received from the inlet to the exterior of the aircraft and an orifice (see Kastell figure 1) located upstream of the exhaust outlet and configured to discharge some of the air received at the inlet to the interior of the aircraft (see Kastell figure 1). Both the exhaust outlet and the orifice are simultaneously in fluid communication with the inlet (see Kastell figure 1) and therefore inherently the proportion of air discharged through the exhaust outlet and the orifice will be passively changed by the flow resistance at the outlet (Kastell 18) created by the free stream of air flowing against the surface of the aircraft. Examiner notes that Kastell’s air scoop (Kastell 30) and accumulator (Kastell 28) increase the proportion of air directed through the orifice but the proportion is still affected by the flow resistance at the outlet of the duct.  Examiner notes that Kastell does not explicitly discuss the orifice however an orifice is formed at the point where Kastell’s accumulator (Kastell 28) meets the wall of the duct.

    PNG
    media_image1.png
    566
    838
    media_image1.png
    Greyscale

Kastell figure 1 (annotated)
Regarding claim 2, Kastell as applied to claim 1 teaches the orifice (Kastell 32) is located closer to the exhaust outlet (Kastell 18) than to the inlet (see Kastell figure 1).
Regarding claim 5¸Kastell as applied to claim 1 further teaches the portion of the duct adjacent to the outlet (see Kastell figure 1) is configured to be installed so that the portion adjacent to the exhaust outlet is non-normal to the skin of the aircraft.
Regarding claim 8, Kastell as applied to claim 1 teaches the flow resistance at the outlet (Kastell 18) is provided by a free stream of air flowing over the aircraft which is directly related to the airspeed of the aircraft.
Regarding claim 9, Kastell as applied to claim 1 discloses the duct system (Kastell 16) is a part of an aircraft (Kastell [0001]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kastell et al. (US 2011/0300786 A1) as applied to claim 1 above.
Regarding claim 6, Kastell as applied to claim 1 above discloses an orifice (see Kastell figure 1) configured to discharge some of the air to the interior of the aircraft.
Kastell is silent regarding a plurality of orifices.
However, applicant has not disclosed any unexpected results of increasing the number of orifices. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to duplicate Kastell’s orifice, accumulator, and air scoop assembly to increase the proportion of air flowing to the interior of the aircraft. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kastell et al. (US 2011/0300786 A1) as applied to claim 1 above, and further in view of Darnis (US 2011/0204628 A1).
Regarding claim 7, Kastell as applied to claim 1 is silent regarding a shroud configured to adapt to an end of an electric motor.
However, Darnis teaches an aircraft ventilation system that comprises a duct (see annotated figure), configured to carry air carrying heat extracted from a heat exchanger (Darnis 8), the duct comprising an inlet with a shroud (see annotated figure) configured to adapt to an end of an electric motor that is part of a ventilation device (Darnis 10) (see Darnis figure 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kastell’s duct with a shroud to adapt to the motor end of a device requiring cooling as taught by Darnell to provide direct exhaust of hot air from the device to improve cooling performance.

    PNG
    media_image2.png
    363
    848
    media_image2.png
    Greyscale

Darnis figure 1 (annotated)
Claim s 10-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuthbert (US 2014/0048229 A1) in view of Kastell et al. (US 2011/0204628 A1).
Regarding claim 10, Cuthbert discloses an equipment bay (Cuthbert 104, 106, and 108) comprising an aperture (Cuthbert 102) formed in the fuselage of an aircraft for permitting ambient air from an exterior of the aircraft to enter the equipment bay, an air-cooled device (Cuthbert 106A-106D) configured to receive a flow of ambient air from an ambient environment within the equipment bay (see Cuthbert figure 1). Examiner notes that the definition of bay of “a compartment with a particular function in a motor vehicle, aircraft, or ship” does not denote a specific size and therefore a heat exchanger housing with a header connected to a ram air duct reads upon the limitations concerning an equipment bay. Cuthbert is silent regarding a duct for directing the exhaust flow.
However, Kastell teaches an air duct (Kastell 16) for receiving a flow of air carrying heat extracted from an air-cooled device (Kastell [0023]) and discharging it (see Kastell figure 1). The duct is configured to receive a flow of exhaust air (Kastell [0006]) and therefore comprises an inlet for exhaust air. Kastell further discloses an exhaust outlet (Kastell 18) discharging some of the air received from the inlet to an exterior of the aircraft and an orifice (Kastell 32) located upstream of the exhaust outlet (see Kastell figure 1) and configured to discharge some of the air received at the inlet into the exterior of the aircraft (see Kastell figure 1). Both the exhaust outlet and the orifice are simultaneously in fluid communication with the inlet (see Kastell figure 1) and therefore inherently the proportion of air being discharged through the exhaust outlet and orifice will vary as a result of flow resistance at the exhaust generated by a free stream of air flowing over the aircraft’s skin.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Cuthbert’s equipment bay to utilize Kastell’s duct to discharge the exhaust air while simultaneously ventilating an aircraft using only one ram air channel saving both weight and space onboard the aircraft (Kastell [0007]). Examiner notes that amendment specifying the air discharged to the interior being discharged to the equipment bay would distinguish over the current prior art.
Regarding claim 11, Cuthbert and Kastell as applied to claim 10 teach the orifice (Kastell 32) is located closer to the exhaust outlet (Kastell 18) than to the inlet (see Kastell figure 1).
Regarding claim 12, Cuthbert and Kastell as applied to claim 10 teach the orifice (Kastell 32) is disposed on a straight portion of the duct (see Kastell figure 1).
Regarding claim 13, Cuthbert and Kastell as applied to claim 10 teach the duct has a curved centerline (see Kastell figure 1).
Cuthbert and Kastell are silent regarding the orifice being disposed on a concave side of the duct.
However, applicant’s specification contemplates numerous possible placements of the orifice in paragraph [0069] of applicant’s specification and therefore examiner has concluded that the exact placement of the orifice is not significant. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to locate the orifice at the concave side of the duct to improve aesthetic appearance by hiding the orifice form view. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Regarding claim 14, Cuthbert and Kastell as applied to claim 10 teach the portion of the duct adjacent the outlet (see Kastell figure 1) is non-normal to the skin of the aircraft (see Kastell figure 1).
Regarding claim 15, Cuthbert and Kastell as applied to claim 10 teach the duct comprises a plurality of orifices (see Kastell figure 2) configured to discharge some of the air received at the inlet to the interior of the aircraft.
Regarding claim 16, Cuthbert and Kastell as applied to claim 10 teach the air-cooled device includes a fan (Cuthbert 110) with an electric motor (Kastell 124) located within a shroud (Kastell 108).
Regarding claim 17, Cuthbert and Kastell as applied to claim 10 teach an integrated fan (Kastell 110) for driving the exhaust flow of air.
Regarding claim 18, Cuthbert and Kastell as applied to claim 10 teach the flow resistance at the outlet is based on free stream velocity which is directly related to the airspeed of the aircraft.
Regarding claim 19, Cuthbert and Kastell as applied to claim 10 teach the equipment bay is installed on an aircraft (Cuthbert [0001]).
Regarding claim 20, Cuthbert discloses a method of directing a flow of exhaust air from an air cooled device (Cuthbert 106A-106D) located within an equipment bay (Cuthbert 104, 106, and 108) comprising receiving at the air cooled device a flow of cooling air from a ram air inlet (Cuthbert 102 ) (Examiner notes that once the ram air has entered the equipment bay it is ambient air inside the bay), cooling the air cooled device (Cuthbert [0002]) using the cooling air thereby generating an exhaust air carrying heat extracted from the air-cooled device). Examiner notes that inherently air passing through the heat exchangers (Cuthbert 106A-D) will carry heat and that the air is eventually exhausted through an outlet (Cuthbert 112). Cuthbert is silent regarding a duct.
However, Kastell teaches a method of directing exhaust air comprising receiving air in duct (Kastell 16), directing the flow of air away from air cooled devices (Kastell [0023]) and towards an exterior outlet (Kastell 18) and an interior outlet (Kastell 32). Inherently the proportion of air discharged to the interior and to the exterior will passively change based on a flow resistance at the outlet by a free stream of air flowing over the skin of the aircraft.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Cuthbert’s method to utilize Kastell’s duct to provide an exhaust and ventilation to an interior space utilizing a single airflow thereby reducing weight and space onboard the aircraft (Kastell [0007]).
Regarding claim 21, Cuthbert and Kastell as applied to claim 20 teach directing the airflow toward the exterior along an at least partially linear path (see Kastell figure 1) and air is discharged to the interior from the orifice (Kastell 32) along a path transverse to the linear path (see Kastell figure 1).
Regarding claim 22, Cuthbert and Kastell as applied to claim 21 discloses discharging air to the exterior along the linear path (see Kastell figure 1).
Regarding claim 23, Cuthbert and Kastell as applied to claim 20 teach the air is directed towards the exterior along the duct (Kastell 16) which has a curved section (see Kastell figure 1). Kastell is silent regarding discharging air to the interior along the inner radius of the curved path.
However, applicant’s specification contemplates numerous possible placements of the orifice in paragraph [0069] of applicant’s specification and therefore examiner has concluded that the exact placement of the orifice is not significant. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to locate the orifice at the inner radius of the duct to improve aesthetic appearance by hiding the orifice form view. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Regarding claim 24, Kastell as applied to claim 20 teaches discharging air to the interior of the aircraft through a plurality of orifices (Kastell 32) with a single outlet nozzle (Kastell 26). Kastell is silent regarding discharging air to the aircraft interior at multiple locations.
However, a duplication of parts cannot sustain a patent. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Cuthbert and Kastell’s method by utilizing a plurality of outlets into the aircraft interior to increase the airflow to the interior. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
Regarding claim 25, Cuthbert and Kastell as applied to claim 20 teach an exterior outlet (Kastell 18) and an interior outlet (Kastell 32) and therefore inherently as dynamic pressure produced by the aircraft’s airspeed changes, the flow resistance at the exhaust will change.
 Regarding claim 26, Cuthbert and Kastell as applied to claim 20 are silent regarding the ratio of exhaust air discharged to the interior and to the exterior when the aircraft is in flight.
However, one of ordinary skill in the art at the time of filing would have understood that the sizing of the exterior and interior outlets would be a results effective variable that affects the ratio of air discharged to the interior and exterior of the aircraft. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kastell’s sizing of the exterior outlet and the interior outlet to optimize the ratio of air to be greater than 50% discharged to the interior during flight operations to increase the ventilation provided to the interior during flight. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 27, Cuthbert and Kastell as applied to claim 20 are silent regarding the ratio of air discharged to the exterior and to the interior when the aircraft is stationary.
However, one of ordinary skill in the art at the time of filing would have understood that the sizing of the exterior and interior outlets would be a results effective variable that affects the ratio of air discharged to the interior and exterior of the aircraft. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kastell’s sizing of the exterior outlet and the interior outlet to optimize the ratio of air to be greater than 50% discharged to the exterior when stationary when the interior of the aircraft does not require ventilation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 28, Cuthbert and Kastell as applied to claim 20 inherently disclose the flow resistance is produced by the free stream airflow over the surface of the aircraft which is based on an airspeed of the aircraft.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES R BRAWNER/               Examiner, Art Unit 3762      

/STEVEN B MCALLISTER/               Supervisory Patent Examiner, Art Unit 3762